ORDER
PER CURIAM.
Appellant, Allen F. Houston, appeals from his conviction after a jury trial of assault in the first degree, § 565.050, RSMo 2000. Appellant was sentenced as a prior and persistent offender to sixteen years in prison. The court finds: it was not plain error for the trial court to allow the state to file a substitute information the morning of trial; it was not plain error for the trial court to submit a modified version of MAI-CR 304.04 to the jury; it was not error for the trial court to allow evidence of a third parties’ uncharged *562crime; and there was sufficient evidence to convict Houston of assault in the first degree, the judgment of the trial court is affirmed. Rule 30.25(b)